Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on April 2, 2022 has been received and entered.
Currently, Claims 21-35 are pending.  Claims 21-24, 26-27, and 32-35 are examined on the merits.  
  
Election/Restrictions
Claims 25 and 28-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 2, 2022.
Applicant's election with traverse of Group II (Claims 2-14 and 17-20, now Claims 21-31), the species tocopherol, water, in the reply filed on April 2, 2022 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity of invention.  This is not found persuasive because the composition is not the same as taught by Purcell.  This is not correct.  Claim 6 structure is the same as the chemical structure claimed.  Thus, there is lack of unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021, 9/28/2020,  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matravers (from IDS, WO 2015/187921 A1).
Matravers teaches the structure of formula 1 as 10% by weight of hydroxypinacolone retinoate (Claim 13), vitamin E (Claim 15), diisopropyl adipate (Claim 5).  Vitamin E is also known as tocopherol.  The composition is for treating or cosmetically addressing skin conditions (Abstract).  The concentration of formula 1 is 1-10% by weight [0005].  Water is a pharmaceutically acceptable carrier (Table 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Matravers (from IDS, WO 2015/187921 A1) further in view of Jackson et al.
(US 5578641 A).
Matravers teaches the structure of formula 1 as 10% by weight of hydroxypinacolone retinoate (Claim 13), vitamin E (Claim 15), diisopropyl adipate (Claim 5).  Vitamin E is also known as tocopherol.  The composition is for treating or cosmetically addressing skin conditions, such as treating or improving skin, firmness, skin hydration, skin wrinkles, and fine lines (Abstract).  The concentration of formula 1 is 1-10% by weight [0005].  Water is a pharmaceutically acceptable carrier (Table 4).
However, Matravers does not teach 0.0001-1 wt% formula 1, 0.1-5 wt% tocopherol.
Jackson et al. teaches a topical composition with retinoid from 0.01-10% (column 11, lines, 5-7), tocopherol is from 0.0001-20% (column 11, lines, 11-19) for stimulation of ceramide production in the epidermis (Field of Invention), in order to treat dry or damaged skin (Claim 8).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a composition comprising 0.0001-1 wt% formula 1, 0.1-5 wt% tocopherol of the active agent combination for the following reasons.  The reference does teach the composition for treating skin.  Matravers teaches the structure of formula 1 as 10% by weight of hydroxypinacolone retinoate (Claim 13), vitamin E (Claim 15), diisopropyl adipate (Claim 5).  Vitamin E is also known as tocopherol.  The composition is for treating or cosmetically addressing skin conditions, such as treating or improving skin, firmness, skin hydration, skin wrinkles, and fine lines (Abstract).  The concentration of formula 1 is 1-10% by weight [0005].  Jackson et al. teaches a topical composition with retinoid from 0.01-10% (column 11, lines, 5-7), tocopherol is from 0.0001-20% (column 11, lines, 11-19) for stimulation of ceramide production in the epidermis (Field of Invention), in order to treat dry or damaged skin (Claim 8).  Dry skin causes wrinkles.  Thus, it would have been obvious to make a concentrated composition containing formula 1 and tocopherol for use as a topical composition for firming and hydrating skin.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655